IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1853
                               Filed February 11, 2015

IN THE INTEREST OF B.C.,
      Minor Child,

B.C., Minor Child,
       Appellant,

S.C., Mother,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Scott County, Mark Fowler, District

Associate Judge.



         A mother and son appeal the child in need of assistance adjudication.

AFFIRMED.

         Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant-

mother.

         Timothy J. Tupper of Tupper Law Firm, Davenport, for appellant-minor

child.

         Jennifer M.T. Olsen of Olsen Law Firm, Davenport, for intervenor.

         Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Michael J. Walton, County Attorney, and Julie Walton, Assistant County

Attorney, for appellee.

         Dana L. Copell of Law Office of Dana L. Copell, Davenport, for father.

         Jean Capdevila, Davenport, attorney and guardian ad litem for minor child.

         Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                                2



BOWER, J.

           A mother and son,1 B.C., appeal the child in need of assistance (CINA)

adjudication by the juvenile court. The mother and son both claim the court

lacked jurisdiction over B.C. The mother claims the court did not rely on clear

and convincing evidence in adjudicating B.C. a CINA. Upon our de novo review,

we find the court had jurisdiction over B.C. and relied upon clear and convincing

evidence in finding B.C. was a CINA. We affirm.

I.         BACKGROUND FACTS AND PROCEEDINGS

           A mother appeals from the order adjudicating her child, B.C., a CINA.2

Our court first dealt with this family in In re B.C., 845 N.W.2d 77 (Iowa Ct. App.

2014). We incorporate the background statement from that opinion:

           Prior to the birth of B.C., the mother lived within the Quad Cities,
           moving frequently between Iowa and Illinois, essentially transient.
           At the time, the mother had three other children living in Iowa who
           were the subjects of child in need of assistance (CINA) petitions.
           Two or three months before the birth of B.C., the mother moved in
           with the maternal grandmother in Rock Island, Illinois. In January
           2013, B.C. was born in an Illinois hospital. Two days later, the Iowa
           Juvenile Court in Scott County entered an order for temporary
           removal. The Iowa Department of Human Services (DHS) removed
           B.C. directly from the Illinois hospital and placed him with an Iowa
           foster family, where he has remained throughout this case. In its
           “ex parte application/affidavit for temporary removal,” the petitioner
           State of Iowa stated, “DHS contacted DCFS in Illinois and Illinois
           has agreed to honor am [sic] Ex–Parte issued by the State of Iowa
           and allow Iowa to assume jurisdiction of the child.”

Id. at 79–80. “Because the child was not present in the State of Iowa and had

never been present in the State of Iowa, the juvenile court did not have

temporary emergency jurisdiction pursuant to Iowa Code section 598B.204(1)


1
     The guardian ad litem does not join in this appeal.
2
     The father does not appeal.
                                        3



(2013) to enter a removal order.” Id. at 80. We reversed and remanded for an

order dismissing the petition to terminate parental rights, the CINA petition, and

the removal application.

      Immediately after our opinion, the State sought another ex parte order of

removal and filed another CINA petition.      After the State filed a motion for

determination of jurisdiction, the juvenile court found jurisdiction under the

Uniform Child–Custody Jurisdiction and Enforcement Act (UCCJEA), Iowa Code

chapter 598B. B.C. was adjudicated a CINA pursuant to Iowa Code section

232.2(6)(b), (c)(2), (g), and (n). During the pendency of these proceedings, B.C.

remained in Iowa DHS custody placed in foster family care. B.C. did not return to

Illinois. Following the dispositional order filed on October 17, 2014, both the

mother and child appealed.

II.   STANDARD OF REVIEW

      We review questions of subject matter jurisdiction de novo under the

UCCJEA, enacted as Iowa Code chapter 598B. Id. at 79. Our review of an

action arising from CINA proceedings is de novo. In re K.B., 753 N.W.2d 14, 14

(Iowa 2008). Of paramount concern is the welfare and best interest of the child.

In re C.L.B., 528 N.W.2d 669, 670 (Iowa Ct. App. 1995). We review the record to

determine whether the finding of child in need of assistance is supported by clear

and convincing evidence.     Iowa Code § 232.96(2).      We give weight to the

juvenile court’s findings, but we are not bound by them. In re K.N., 625 N.W.2d

731, 733 (Iowa 2001). We will affirm the ruling of the lower court if one ground,
                                             4



properly urged, exists to support the decision. In re L.G., 532 N.W.2d 478, 480

(Iowa Ct. App. 1995).

III.   ANALYSIS

       A.      Jurisdiction

       The mother and child both claim the Iowa juvenile court lacked jurisdiction

under the UCCJEA to enter any order. In response, the State claims the Iowa

juvenile court had jurisdiction over B.C. pursuant to the temporary emergency

jurisdiction provision in Iowa code section 598B.204(1),3 and under three

grounds codified in Iowa Code section 598B.201(1)(b)–(d),4 which authorizes the

juvenile court to exercise jurisdiction when a home state declines jurisdiction.



3
  Iowa Code 598B.204(1) provides:
       A court of this state has temporary emergency jurisdiction if the child is
       present in this state and the child has been abandoned or it is necessary
       in an emergency to protect the child because the child, or a sibling or
       parent of the child, is subjected to or threatened with mistreatment or
       abuse.
4
  Iowa Code 598B.201(1)(b)–(d) provides:
       1. Except as otherwise provided in section 598B.204, a court of this state
       has jurisdiction to make an initial child-custody determination only if any
       of the following applies:
                b. A court of another state does not have jurisdiction under
       paragraph “a”, or a court of the home state of the child has declined to
       exercise jurisdiction on the ground that this state is the more appropriate
       forum under section 598B.207 or 598B.208 and both of the following
       apply:
                        (1) The child and the child’s parents, or the child and at
       least one parent or a person acting as a parent, have a significant
       connection with this state other than mere physical presence.
                        (2) Substantial evidence is available in this state
       concerning the child’s care, protection, training, and personal
       relationships.
                c. All courts having jurisdiction under paragraph “a” or “b” have
       declined to exercise jurisdiction on the ground that a court of this state is
       the more appropriate forum to determine the custody of the child under
       section 598B.207 or 598B.208.
                d. No court of any other state would have jurisdiction under the
       criteria specified in paragraph “a”, “b”, or “c”.
                                         5



      We find the Iowa juvenile court had jurisdiction over B.C. pursuant to

section 598B.201(1)(b)–(d). Both the Iowa and Illinois courts found Illinois was

an improper forum and Illinois declined to exercise jurisdiction. We agree with

the juvenile court’s reasoning on why jurisdiction is proper in Iowa under section

598B.201(1)(b)–(d):

      Looking back to the time of birth, [Illinois] Judge Peter Church has
      now ruled that Illinois is and was an inconvenient forum pursuant to
      the Uniform Child-Custody Jurisdiction and Enforcement Act (lowa
      Code Section 598B.207). Pursuant to 598B.201(1)(b)(c) and (d) a
      court of the child’s home state has declined to exercise jurisdiction
      on the ground that Iowa is the more appropriate forum. However
      that doesn’t end the inquiry for the Iowa Court. This Court must
      determine that the family members have sufficient connection to
      Iowa other than mere presence, substantial evidence exists in Iowa
      concerning the child’s protection, care, training and personal
      relationships, and that no other State would have jurisdiction or has
      already declined jurisdiction. There is ample evidence in this case
      to assert jurisdiction in Iowa pursuant to 598B.201(1). Iowa and
      Illinois are the only States with possible jurisdiction and Illinois has
      declined jurisdiction for the many reasons stated above. B.C.’s
      parents and B.C. have a significant connection to Iowa. His full
      sibling and father live in Iowa. His half siblings live in Iowa. His
      mother lived in Iowa up until two months before he was born. All of
      the family has been involved in Juvenile Court in Iowa over a year
      before he was born. Both parents received DHS services for the
      siblings and themselves in Iowa during that same time frame and
      since his birth. The father has other past and present CINA actions
      in Iowa. Both parents have founded abuse reports on the siblings
      in Iowa. The mother’s psychological evaluation and parenting skill
      information is in Iowa. The family members had no service
      connection in Illinois with the exception of a founded child abuse
      report and failed ICPC Report. Services were never provided to the
      family by the State of Illinois. All the information concerning B.C.’s
      care, his family’s rehabilitative needs, his parents’ ability to protect
      him, and ability to keep him safe, is in Iowa.

      B.     CINA

      The mother claims the State failed to prove by clear and convincing

evidence B.C. was a CINA. The State claims the juvenile court properly found
                                        6



B.C. would be subjected to imminent harm if he was returned to his mother’s

custody. Upon our de novo review, we find the record supports the grounds

relied on by the juvenile court in adjudicating B.C. a CINA. Since we need only

to find one ground supported by the record, we focus our analysis on section

232.2(6)(b).

      Section 232.2(6)(b) provides a CINA is an unmarried child “[w]hose

parent, guardian, other custodian, or other member of the household in which the

child resides has physically abused or neglected the child, or is imminently likely

to abuse or neglect the child.” Upon our review of the record we find multiple

grounds demonstrate that B.C. is a CINA within the definition of section

232.2(6)(b).   These grounds include: the mother’s history of mental health

problems, association with criminals, unstable and unsafe housing, inability to

care for herself, inability to meet her son’s basic needs, lack of income, and the

previous adjudication of the mother’s other three children. Clearly, B.C. would be

imminently likely to suffer harm if he was returned to his mother’s care. It is in

the best interests of B.C. he remain in foster care. For these reasons, we affirm

the judgment of the juvenile court.

      AFFIRMED.